Title: To Benjamin Franklin from James Parker, 22 December 1766
From: 
To: 


Honoured Sir
New York, Decem. 22. 1766
Yours of the 11th of October is now before me: In Answering of which some various Passions intermix alternately in my Mind: In the first Place your kind Wishes for the Return of my Health, demands my grateful Acknowledgements—and, thank God, considering what Sicknesses have surrounded me, I have escaped wonderfully. The next Thing, you tell me Col. Hunter had given his half of the Printing-Materials to Holt, yet as he was bound for the Performance of the Agreement for the first two Years, and Nothing of it performed, I think he ought to see me have Justice done so far, because as Holt is not bound, nor is my Agreement with Holt, so I can not sue him upon that Account: Indeed I don’t find I can upon any other: for he keeps close. In the third Place, you say my voluminous Complaints hurt you, which you suppose I designed they should do: This I think is a little unkind: for I never had any Design to give you any Pain about it: God knows my Heart, the utmost of my Intentions were, if there was Room for any Alteration or Amendment, I might be the Object: I never in my Life, acted any Thing with Design to pain you, but am fully convinced I have often done what has pained me to try if I could give you any Satisfaction: tho’ my Endeavours perhaps have often been wrong, as they have failed of the Effect: I believe many Times, my Actions have been construed hard by you in these Cases when I did not design it: I have seen it, and been grieved; and I think from an Affection our long Friendship had implanted, I continued my Endeavours to serve you, more in Reality, than from any Fear of Poverty; for to me Distress has long been familiar, and one of the greatest Inducements for me to endeavour to be well in the World, was more from a Desire of not reflecting Dishonour to you, than for my own Sake, whilst you were pleased to favour me with your Friendship: knowing that an Old Friend was better than a new One whether you may think so or not: However the next part of your Letter of your Willingness to suffer me to return from this City, would have given me great Pleasure if I had not began a News-paper again, which tho’ I have not a good Prospect of Success in, yet I can’t bear the Thoughts of being a Coward, after I have put my Hand to the Plough, to turn back in the Day of Battle. I had rather dye than fly; without the Retreat was laudable, which in the present Case I can’t see: The Hand of God has been upon me now almost two Years: and tho’ I will humble myself before him, yet will I not forego nor forsake my Integrity: If he slays me, yet will I trust in him: Perhaps the Tide may turn: and I can but fall at last: To come here and begin and make a Splutter, and then yield before I am beat out of the Field, is such a Mark of Cowerdice that I can not bear: However, if after a Year or two’s Trial, when I have convinced my Antagonists, that I am not to be scared out of my Senses, if there be Room for a Retreat, I shall gladly embrace it: tho’ had it not been for the Stamp-Act I believe I should last Year have fixed my Residence in Burlington; many Things seeming to invite me thither, but God in his Providence saw fit to order it otherwise: If any Thing I can say, can give You or that Gentleman any Pleasure about the Office in the Customs I would do it; for altho’ there is actually the Labour I have asserted in it, yet inasmuch as both yours and his Intentions sprang from a Desire of befriending me, even tho’ it were ten Times worse than it is, I should be an ungrateful Wretch not to return the most sincere Thanks to you both: Were there any Thing else in my Power that could shew my Gratitude I would do it; For tho’ I cannot say in my Heart, it was the most acceptable Thing in the World in me, to come to this City; yet inasmuch as I would not pay that Disregard to your Kindness which a Refusal would do, I came the more Readier. And tho’ I have the Misfortune not to meet with the Success I might flatter myself with, I know Diligence and Perseverance, will do much: Its true, I grow old, I cannot stand to my Work as formerly, my Legs and my Strength failing me, yet I will not despair. My Letters have been much abused in the latter End of Holt’s Time; but perhaps I may get new soon; I will wait. And tho’ this City is grown a very dear Place, yet inasmuch as you have been pleased to consent with Mr. Foxcroft to the advancing the Allowance in the Post-Office £20, more, I flatter myself I [shall] rub through, and if I can, will make you Amends for all your past Kindness: And if hereafter it shall please Heaven to smile on me any more, I will endeavour with a thankful Heart to behave as patiently as I can: I have met with a great many Crosses, and have deserved many more: I have met with many Favours and Blessings, and all these I have been undeserving of. I pray for Wisdom, Resignation and a thankful Heart, and whether I ever take your Advice or not, hope you will not refrain giving it, whenever it shall suit you so to do.
A few Days ago I wrote you per the Snow Amelia, Capt. St. Clair from this City; and sent for some new Types: If I have a Prospect of Success I may try for some more: with that I sent some News Papers, and beg you would please to speak to somebody to send me some, when Opportunities offer: which I must satisfy according to a reasonable Custom: I send the One printed since.
My Son I told you was just come home, pretty much recovered of [his] Sickness, but it had been a costly Voyage to me: Whether he will do better or not Time only will shew: The Appearance of Health begins to shew itself a little in my Family more than has been these two Years. I hope in God we shall once more have it: tho’ my Gout often threatens me, yet have I had less of it this Fall, than I have these several Years.

Dec. 23. Nothing extraordinary this Day, but closing this Letter: And as I expect you will be preparing to return soon, I wish you a pleasant Voyage home. We all send our respectful Complements, whilst I remain Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / London
Endorsed: Parker
